Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 08/18/2022. In virtue of this communication, claims 1-20 filed on 08/18/2022 are currently pending in the instant application.
                                                    
Response to Arguments
Applicant’s arguments filed 08/18/2022 with respect to claims1-20 have been considered:
With regard to rejection under 35 USC 112, the rejection is withdrawn in view of amendment filed on 08/18/2022.
With regard to prior art rejection the arguments are moot in view of new ground of rejection necessitated by the amendment filed on 08/18/2022.
                                                

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 9-10, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), further in view of Roland-Kosta Tschakarow et al. (WO 2017071928), hereinafter Roland.


As per claim 1, A method implemented using one or more processors, comprising: “obtaining a first digital image that captures a depiction of a first individual plant of a plurality of plants; determining, based on a sensor signal generated by a sensor, additional data indicative of an additional attribute of the first individual plant”( Itzhaky, ¶ [0040] discloses the training set may include one or more training inputs such as, but not limited to, a sequence of training images of a farm area containing a plant, an environmental sensor input, a transformation thereof, and so on. The training set may further include training outputs such as, e.g., a plant condition as of the capturing of the training inputs, a plant condition after training input capture, and so on. The training inputs may have a predetermined input structure as described further herein above with respect to FIG. 1. Furthermore, ¶[0041], discloses the training set may be retrieved or generated and labeled. In a further embodiment, the training inputs may be labeled automatically based on, e.g., analysis of the training inputs. For example, the labeling may be based on image processing of a sequence of training images. In another embodiment, the training inputs may be labeled manually, i.e., based on a user input regarding the plant featured therein.)
 
“applying the first digital image and the additional data as input across a machine learning model to generate output, wherein the machine learning model is trained using a plurality of training instances”(Itzhaky, ¶ [0052], discloses feeding a labeled training set 310 to a machine learning algorithm 320 for building a disease prediction model 330. ¶[0053], discloses the training set 310 may be fed into the machine learning algorithm 320 to train a disease prediction model 330 (e.g., a predictive function) which can be subsequently used to predict outputs (such as, e.g., plant conditions) based on incoming test inputs.)
“and wherein each training instance includes one or more training digital images of a particular plant and additional data indicative of an additional attribute of the particular plant when the one or more training digital images were taken;” (Itzhaky, ¶ [0040] discloses the training set may include one or more training inputs such as, but not limited to, a sequence of training images of a farm area containing a plant, an environmental sensor input, a transformation thereof, and so on. The training set may further include training outputs such as, e.g., a plant condition as of the capturing of the training inputs, a plant condition after training input capture, and so on. The training inputs may have a predetermined input structure as described further herein above with respect to FIG. 1. Furthermore, ¶[0041], discloses the training set may be retrieved or generated and labeled. In a further embodiment, the training inputs may be labeled automatically based on, e.g., analysis of the training inputs. For example, the labeling may be based on image processing of a sequence of training images. In another embodiment, the training inputs may be labeled manually, i.e., based on a user input regarding the plant featured therein.)
 “association between the first digital image that captures the depiction of the first individual plant and the subset of one or more previously-acquired digital images that capture the one or more matching depictions of the first individual plant”(Itzhaky  ¶[0054] discloses a test input set 340 is provided to the disease prediction model 330 to obtain a predicted output 350. The predicted output 350 may include one or more risk scores indicating probabilities that the health state of the plant of the test input set 340 has a particular health state. In an embodiment, the predicted output 350 may further be utilized to generate a growing recommendation for the test farm area.)
However Itzhaky is silent on the following which would have been obvious in view of Roland from similar field of endeavor “comparing the output to data indicative of a plurality of digital images captured previously to the first digital image; based on the comparing, matching the depiction of the first individual plant captured in the first digital image to one or more depictions of the same first plant captured in a subset of one or more of the previously-acquired digital images; and based on the matching, storing in memory an association between the first digital image that captures the depiction of the first individual plant and the subset of one or more previously-acquired digital images that capture the one or more matching depictions of the first individual plant.”(Roland, page 6, line 10, discloses identify, from previous recognition cycles a particular species of plant, plant size or the like by comparing the current plant image information with those contained in plant data set 165, from previously identified plant information. Further line 13 discloses when identifying the plant 110a also from the plant image information 140 further growth information is determined, for example, the size of the plant 110a, a number of leaves of the plant 110a, a number of buds of the plant 110a, a structure of the leaves of Plant 110a or other botanical features of plant 110a from which a conclusion can be drawn on the state of development and / or the state of health of the plant 110a. This growth information can then also be transmitted as part of the plant information 150 to the storage unit 155 and in the Plant dataset 165 are stored. In this way, not only can a count of the individual plants 110 be made on the field 105, but it is also technically very easy to create a machine data record 165 which is very easy to machine and which provides a precise evaluation of the growth of the field 105 growing Plant 110 allows.)
 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Roland technique of detecting and  identifying a plant into Itzhaky technique to provide the known and expected uses and benefits of Roland technique over plant monitoring technique of Itzhaky. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Roland to Itzhaky in order to correctly tracing developmental status of a plant. (Refer to Roland page 3, line 25.)

Claims 15 and 20 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rational and motivation to combine the Itzhaky and Roland references, presented in rejection of claim 1, apply to these claims.

As per claim 2, in view of claim 1, Itzhaky as modified by Roland further discloses “wherein the obtaining includes: operating an autonomous or semiautonomous vehicle equipped with a vision sensor to traverse along a path that is proximate to at least a subset of the plurality of plants; and operating the vision sensor to acquire the digital image that captures the first individual plant.”(Itzhaky, ¶[0041], discloses the training set may be retrieved or generated and labeled, the training inputs may be labeled automatically based on, e.g., analysis of the training inputs. For example, the labeling may be based on image processing of a sequence of training images. ¶[0043] discloses the images may be captured using, for example, a terrestrial or aerial drone including a camera operated in the farms, a camera mounted to a rail or terrestrial vehicle on the farms, environmental parameter sensors, and so on.)
Claim 16 has been analyzed and is rejected for the reasons indicated in claim 2 above.
As per claim 3, in view of claim 1, Itzhaky as modified by Roland  discloses “wherein the machine learning model comprises a convolutional neural network.”( Itzhaky, ¶[0033] discloses the classifier module 130 may use convolutional neural network layer(s) optionally combined with feed forward neural network layer(s) to estimate the predictive function. further see ¶[0060]) discloses the machine learning algorithm 420 is a convolutional neural network.)
Claim 17 has been analyzed and is rejected for the reasons indicated in claim 3 above.

As per claim 5, in view of claim 1, Itzhaky does not discloses the following which would have been obvious in view of Shulman from similar field of endeavor “wherein the sensor comprises a position coordinate sensor, and the additional attribute of the first individual plant comprises a position coordinate indicative of a location of the first individual plant.” (Roland, page 8, line5 disclose Information system 100 has a position and orientation sensor 170 (eg rtkGPS), optionally supplemented by an orientation sensor (eg an inertial measurement unit IMU),optionally supplemented by odometrically obtained position information. Further the information system 100 comprises at least one detection unit 120 for detecting a plant 110a or 110b or 110c by means of the optical camera 125 to obtain a plant image information 140. Further line the geographical position (for example using GPS data) of the plant 110a known from the position detection unit 170 and / or from a memory 220 can be used and / or used for plausibility checking. Finally, in the storage unit 155, the plant information 145 together with the respectively like corresponding position information 160 is stored in the plant data record 165.)

Claim 19 has been analyzed and is rejected for the reasons indicated in claim 5 above. 

Regarding Claim 6, in view of claim 1, Itzhaky as modified by Roland further disclose “wherein the sensor comprises a vision sensor.” (Itzhaky, ¶[0070], discloses the analysis may include image processing such as, e.g., machine vision.)

As per claim 9, in view of claim 6, Itzhaky as modified by Roland further discloses “wherein the additional attribute of the first plant comprises an environmental context of the first plant captured in one or more digital images generated by the vision sensor.” (Itzhaky, ¶ [0040] discloses the training set may include one or more training inputs such as, but not limited to, a sequence of training images of a farm area containing a plant, an environmental sensor input, a transformation thereof, and so on. The training set may further include training outputs such as, e.g., a plant condition as of the capturing of the training inputs, a plant condition after training input capture, and so on. ¶ [0044], discloses the environmental parameter values may be associated with a training image sequence. The environmental parameter values may further relate to time periods beyond the time periods in which the training images were captured. For example, an environmental parameter value associated with a sequence of training images may be a projection value relating to a later time period.)
As per claim 10, in view of claim 6, Itzhaky as modified by Roland discloses “wherein the additional attribute of the first plant comprises a time interval since a milestone in a life of the first plant.” (Itzhaky, ¶ [0058], discloses plant monitoring to predict harvest times according to an embodiment. A labeled training set 410 is fed to a machine learning algorithm 420 to generate a harvest time prediction model 430. ¶ [0059], discloses the labeled training set 410 also includes training outputs such as a time to harvest label 413 indicating a maturity of the plant based on the most recent image of the training image sequence 411. The maturity may be expressed as a time difference between the time of capture of the most recent image of the training image sequence 411 and a determined harvest time for the plant. The time to harvest may be a real-valued scalar.)

Regarding Claim 14, in view of claim 1, Itzhaky as modified by Roland discloses “further comprising: analyzing the digital image that captures the first plant and one or more of the previously-captured digital images of the first plant; and based on the analyzing, predicting a growth rate or yield of the first plant.” (Itzhaky, ¶[0049], discloses a growing recommendation is generated based on the test output. As described above, the growing recommendation may be related to watering, fertilizing, and or applying pesticide/insecticide to the plant. In an embodiment, S250 may further include generating a notification including the growing recommendation. The notification may be sent to, e.g., a mobile device of an owner of the farm area. The notification may also be uploaded to a website. ¶[0054], discloses the predicted output 350 may include one or more risk scores indicating probabilities that the health state of the plant of the test input set 340 has a particular health state. In an embodiment, the predicted output 350 may further be utilized to generate a growing recommendation for the test farm area.)

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Roland-Kosta Tschakarow et al. (WO 2017071928), further in view of Aggarwal et al. (US 11, 017,203).

As per claim 4, The method of claim 3, Itzhaky as modified by Roland does not discloses the following which would have been obvious in view of Aggarwal from similar field of endeavor “wherein the convolutional neural network is trained on the plurality of training instances using triplet loss.” (Aggarwal, Col. 13, lines 15-20 discloses the training component 226 may train the CNNs of the trained model(s) 228 using various functions, such as a triplet loss function, to extract, identity, or otherwise determine palm-feature data 218 from input image data 134.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Aggarwal technique of identification by training a convolutional neural network into Itzhaky as modified by Roland technique to provide the known and expected uses and benefits of Aggarwal technique over plant monitoring technique of Itzhaky as modified by Roland. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Aggarwal to Itzhaky as modified by Roland in order to provide desirable service to customers. (Refer to Aggarwal column 1, line 5-20.)

Claim 18 has been analyzed and is rejected for the reasons indicated in claim 4 above. Additionally, the rationale and motivation to combine the Itzhaky, Roland, and Aggarwal references, presented in rejection of claim 4, apply to this claim.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Roland-Kosta Tschakarow et al. (WO 2017071928), further in view of Shulman (US 2018/0373937).

As per claim 11, in view of claim 1, Itzhaky as modified by Roland, discloses “based on the receiving, causing the computing device to output first plant information based on the digital image that captures the first plant and one or more of the previously- captured digital images of the first plant.” (Itzhaky, ¶ [0041], disclose the training inputs may be labeled manually, i.e., based on a user input regarding the plant featured therein.)
However Itzhaky as modified by Roland does not explicitly disclose the following which would have been obvious in view of Shulman from similar field of endeavor “further comprising: receiving, from a graphical user interface rendered on a computing device, user selection of a user interface element that corresponds to the first plant” (Shulman, ¶[0058]-[0059], discloses a base image can be selected and displayed on a computer screen as shown in FIGS. 6A-B. FIG. 6B is an exemplary image of a device displaying an image of a cluster of plants in a field for interrogation by a farmer. Device 602 can receive input from an operator to select a certain plant, or to select certain parameters associated with a plant, or to perform comparisons between the most recent plant data and archived plant data.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Shulman technique of automated faming into Itzhaky as modified by Roland technique to provide the known and expected uses and benefits of Shulman technique over plant monitoring technique of Itzhaky as modified by Roland. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shulman to Itzhaky as modified by Roland in order to provide an accurate representation of all of the plants in the field. (Refer to Shulman ¶[0003].)

As per claim 12, in view of claim 11, Itzhaky as modified by Roland as modified by Shulman discloses “wherein the first plant information includes a time- based sequence of digital images that includes the digital image that captures the first plant and one or more of the previously-captured digital images of the first plant.” (Itzhaky, ¶ [0058], discloses plant monitoring to predict harvest times according to an embodiment. A labeled training set 410 is fed to a machine learning algorithm 420 to generate a harvest time prediction model 430. ¶ [0059], discloses the labeled training set 410 also includes training outputs such as a time to harvest label 413 indicating a maturity of the plant based on the most recent image of the training image sequence 411. The maturity may be expressed as a time difference between the time of capture of the most recent image of the training image sequence 411 and a determined harvest time for the plant. The time to harvest may be a real-valued scalar.)

As per claim 13, in view of claim 11, Itzhaky as modified by Roland as modified by Shulman discloses “wherein the first plant information includes first plant growth or health statistics generated based on the digital image that captures the first plant and one or more of the previously-captured digital images of the first plant.” (Itzhaky, ¶[0049], discloses a growing recommendation is generated based on the test output. As described above, the growing recommendation may be related to watering, fertilizing, and or applying pesticide/insecticide to the plant. In an embodiment, S250 may further include generating a notification including the growing recommendation. The notification may be sent to, e.g., a mobile device of an owner of the farm area. The notification may also be uploaded to a website. ¶[0054], discloses the predicted output 350 may include one or more risk scores indicating probabilities that the health state of the plant of the test input set 340 has a particular health state. In an embodiment, the predicted output 350 may further be utilized to generate a growing recommendation for the test farm area.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzhaky et al. (US 2016/0148104), in view of Roland-Kosta Tschakarow et al. (WO 2017071928), further in view of Redden et al.  (US 2018/0330166).

Regarding Claim 7, in view of claim 6, Itzhaky as modified by Roland Itzhaky does not discloses the following which would have been obvious in view of Redden from similar field of endeavor “wherein the additional attribute of the first individual plant comprises a spatial dimension of a bounding shape, determined from one or more digital images generated by the vision sensor, that encloses at least a portion of the first individual plant.” (Redden, ¶[0049], discloses the labeled image data includes bounding boxes that describe the boundaries of plants within the image data, and further includes labels as to which bounding boxes are associated with crops and which are associated with weeds. It may further identify the particular plant species associated with each bounding box. ¶[0055], discloses One task is to identify bounding boxes that specify where plants/crops/weeds/species are physically located on the ground in the field as represented by the image data and the types of the plants within each bounding box. The output of this task is, on a per image basis, the locations and sizes of bounding boxes for plants within images.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Redden technique of automated plant detection using image data into Itzhaky as modified by Roland technique to provide the known and expected uses and benefits of Redden technique over plant monitoring technique of Itzhaky as modified by Roland. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Redden to Itzhaky as modified by Roland in order to achieve precision application of plant treatment which is not expensive and time consuming. (Refer to Redden ¶[0002-0003].)

As per claim 8, in view of claim 7, Itzhaky as modified by Roland as modified by Redden discloses “wherein the bounding shape comprises a minimum bounding shape that encloses an entirety of the first individual plant.” (Redden, ¶[0049], discloses the labeled image data includes bounding boxes that describe the boundaries of plants within the image data, and further includes labels as to which bounding boxes are associated with crops and which are associated with weeds. It may further identify the particular plant species associated with each bounding box. ¶[0055], discloses One task is to identify bounding boxes that specify where plants/crops/weeds/species are physically located on the ground in the field as represented by the image data and the types of the plants within each bounding box. The output of this task is, on a per image basis, the locations and sizes of bounding boxes for plants within images.)

				Conclusions
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661